Citation Nr: 1119153	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a confused state, claimed as organic brain disease.

2.  Entitlement to service connection for a mental disability, other than a confused mental state and organic brain disease.


REPRESENTATION

Appellant represented by:	Stephan J. Freeman, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1977 to April 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is associated with the claims file. 

The issue of whether clear and unmistakable error exists in prior rating decisions of record has been raised by the record, specifically in the Veteran's substantive appeal.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a mental disability, other than confused mental state and organic brain disease, is addressed in the REMAND following the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed March 1988 administrative decision, the RO denied reopening of the claim of entitlement to service connection for acute organic brain syndrome.

2.  The evidence associated with the claims file subsequent to the March 1988 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for a confused mental state, claimed as organic brain disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in February 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2008 letter also informed the Veteran of the basis of the prior denial and provided appropriate notice with respect to the disability-rating and effective-date elements of his claim.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file and VA Medical Center treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.
   
The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen and that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board will address the merits of the claim to reopen.


Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to service connection for acute organic brain syndrome in July 1979.  In a December 1979 rating decision, the Veteran was denied entitlement to service connection for acute confusional state, claimed as organic brain syndrome, based on a finding that there was no current disability.  The Veteran did not appeal this decision.  In September 1987, the Veteran again filed a claim of entitlement to service connection for acute organic brain syndrome.  In a March 1988 administrative decision, the RO denied reopening of the claim based on a finding that the Veteran had not presented new and material evidence.  The Veteran did not appeal this decision. 
 
The evidence of record at the time of the March 1988 administrative decision included the following:  the Veteran's STRs, which showed that the Veteran was diagnosed with acute organic brain syndrome while in active service; June 1979 VA Medical Center treatment notes showing that the Veteran had been acutely depressed since his separation from active service and which noted a history of acute organic brain syndrome in active service; a September 1979 VA general medical examination report showing that the Veteran had an essentially normal examination with the exception of his history of idiopathic brain syndrome; a September 1979 VA neurologic examination report showing that while the Veteran had a history of acute confusional state of unknown etiology, current examination did not show evidence of organic brain syndrome or changes in mental status; and a July 1979 VA Medical Center report of psychological evaluation, which showed that the Veteran had emotional dysfunction, as well dissociative and psychophysiological symptoms and that further testing was recommended, for which the Veteran failed to report. 

The pertinent evidence that has been received since the unappealed administrative decision consists of the following: VA Medical Center treatment notes from January 2007 through February 2008, which show that the Veteran has been diagnosed with several mental health disabilities, but that he has not been diagnosed with organic brain disease or confused mental state; and the Veteran's statements that his current psychological disabilities are a result of his episode of acute organic brain syndrome in active service. 

The Board finds that the evidence received since the March 1988 administrative decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence that the Veteran has a current diagnosis of organic brain disease or confused state that is related to the Veteran's in-service episode of organic brain syndrome has not been added to the record.  In this regard, the Board notes that the Veteran, as a lay person, is not competent to state that his current psychological problems are related to his acute organic brain syndrome that was diagnosed in active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the evidence added to the record is not new and material.

Accordingly, reopening of the claim is not warranted.


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for a confused state, claimed as organic brain disease, is denied.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a mental disability, other than confused state or organic brain disease, is decided.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims found that an appellant's claim for service connection for posttraumatic stress disorder (PTSD) should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5. 

The Board notes that in his most recent February 2008 claim, the Veteran claimed entitlement to service connection for a mental condition.  A review of the record shows that the Veteran was treated for depression as early as June 1979, shortly after his separation from active service, and that he has been diagnosed with a myriad of mental health disabilities since that time. 

In light of the Court's decision and evidence of record showing that the Veteran has been diagnosed with mental health disabilities since his separation from active service, the Board will construe the Veteran's claim as one for entitlement to service connection for a mental disability, in addition to the claim to reopen a claim of entitlement to service connection for confused state, claimed as organic brain disease.  

However, the claim of entitlement to service connection for a mental disability, other than organic brain syndrome and confused state, has not been developed or decided by the RO.

In light of the fact that the Veteran received mental health treatment as early as two months following his separation from active service and the current VA Medical Center treatment notes showing that the Veteran continues to receive mental health treatment, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present mental health disability, other than organic brain disease and confused state.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, current treatment records should be obtained prior to a decision being rendered with respect to this issue.

Accordingly, this case is REMANDED to the RO for the following actions:

1. The RO should provide the Veteran and his attorney with all required notice in response to the claim for service connection for a mental disability, other than organic brain syndrome and confused state.

2. The RO should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment notes.

3. Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of any currently present mental disability, other than organic brain disease and confused state.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present mental disability, other than organic brain disease and confused state, as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service.

The supporting rationale for all opinions expressed must be provided.

4. The RO should undertake any other development it determines to be warranted.

5. Then, the RO should adjudicate the Veteran's claim of entitlement to service connection for a mental disability other than organic brain disease and confused state based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


